



COURT OF APPEAL FOR ONTARIO

CITATION:
Diament Estate v. Ockrant, 2012 ONCA 84

DATE: 20120206

DOCKET: C53675

Doherty, Simmons and Epstein JJ.A.

IN THE MATTER OF THE ESTATES OF CHARLES DIAMENT also known as
    CHIL MORDECHAI DIAMENT, DECEASED and ANN DIAMENT, DECEASED

BETWEEN

Sandra Deborah Prezes, in her capacity as the
    estates trustee for the estates of Charles Diament also known as Chil Mordechai
    Diament, Deceased and Ann Diament, Deceased

Applicant (Respondent)

and

Raymond David Ockrant

Defendant (Appellant)

Raymond David Ockrant, appearing in person

Liliana Ferreira, for the applicant (respondent), Prezes

Heard:  February 6, 2012

On appeal from the judgment of Justice Whitaker of the Superior
    Court of Justice, dated April 6, 2011.

APPEAL BOOK ENDORSEMENT


[1]

This was clearly a case for summary judgment on liability.  The
    appellant clearly breached his fiduciary duty to his grandparents.

[2]

The quantification of the breach was more difficult due in large
    part to the appellants failure to keep the appropriate records.

[3]

The motion judge was entitled to rely on the admissions made by
    the appellant at earlier stages of the proceedings.  The appellant has not
    convinced us that any of the motion judges calculations are in error.

[4]

The appeal is dismissed.  Costs to the respondent fixed in the
    amount of $2,000, inclusive of all prior appearances, disbursements and
    applicable taxes.


